Citation Nr: 1733661	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  05-38 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to increased initial evaluations for bilateral eye glaucoma, rated as 10 percent disabling prior to June 3, 2014; as 20 percent disabling from June 3, 2014, to July 14, 2016; and as 10 percent disabling since July 14, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985 and from May 1986 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in Cleveland, Ohio.  

The Veteran testified before the undersigned at a Board videoconference hearing in August 2011; a transcript of the hearing is of record.  

The Veteran's claim was most recently remanded by the Board in October 2014 to contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim; to obtain all relevant treatment records from the Nashville VA Medical Center dating since May 2014; to obtain copies of the Goldmann charts completed during the June 2013 and June 2014 VA eye examinations; and to provide the Veteran with a new VA eye examination by an ophthalmologist for purposes of evaluating his glaucoma.  Review of the claims file reflects that correspondence was sent to the Veteran in August 2015 asking him to identify additional evidence, that outstanding VA treatment records were associated with the claims file in September 2016, that the relevant Goldmann charts were associated with the claims file in December 2015, and that the Veteran was provided with an appropriate VA examination in July 2016.  Thus, the Board finds that there has been substantial compliance with its October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board acknowledges that its October 2014 decision also remanded the issues of entitlement to an effective date prior to November 24, 2008, for the award of service connection for headaches, and entitlement to an initial compensable rating for headaches.  A March 2016 rating decision assigned an earlier effective date of November 1, 2004, for the Veteran's headaches, which is the day following his separation from active military service and, thus, a full grant of the benefit sought on appeal.  With respect to the issue of entitlement to an initial compensable rating for headaches, the March 2016 rating decision increased his evaluation to 30 percent effective November 1, 2004.  The RO then issued a statement of the case with respect to the issue of entitlement to an initial rating for headaches in excess of 30 percent, but the Veteran did not perfect a substantive appeal.  As such, these issues are not currently before the Board.  


FINDINGS OF FACT

1.  Prior to May 22, 2008 (other than the period from June 26, 2007, to October 1, 2007, when the Veteran's bilateral eye glaucoma was rated as 100 percent disabling under the provisions of 38 C.F.R. 4.30), the Veteran's glaucoma manifested with a unilateral visual field between 15 and 30 degrees of concentric contraction in the left eye, and a corrected visual acuity was measured as 20/20, bilaterally.

2.  From May 22, 2008, to present, the Veteran's glaucoma manifested with a visual field between 33 and 56 degrees of concentric contraction in the left eye; a visual field between 53 and 57 degrees of concentric contraction in the right eye; and a corrected visual acuity was measured as 20/40 or better, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for glaucoma are not met for the period prior to May 22, 2008 (other than the period from June 26, 2007, to October 1, 2007, when the Veteran's bilateral eye glaucoma was rated as 100 percent disabling under the provisions of 38 C.F.R. 4.30).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14 (2016); 38 C.F.R. §§ 4.75, 4.76, 4.84a, Diagnostic Codes 6013, 6061-6079, 6080 (2008).

2.  The criteria for an initial rating of 20 percent, but no greater, for glaucoma are met for the time period from May 22, 2008, to the present.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14 (2016); 38 C.F.R. §§ 4.75, 4.76, 4.84a, Diagnostic Codes 6013, 6061-6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2016).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  

VA examinations with respect to the issue on appeal were obtained in December 2004, May 2008, June 2013, June 2014, and July 2016.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination reports obtained in this case are adequate, as they provided detailed descriptions of the Veteran's service-connected glaucoma symptomatology which were sufficient for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Additionally, the Veteran testified at an August 2011 Board videoconference hearing before the undersigned Acting Veteran's Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting VLJ asked questions to ascertain the current severity of the Veteran's glaucoma.  Pertinent evidence that might have been overlooked and that might substantiate the claim was identified, and the claim was subsequently remanded to obtain additional evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

Here, the Veteran's bilateral eye glaucoma has been rated as 10 percent disabling from October 1, 2004; 100 percent disabling under the provisions of 38 C.F.R. 4.30 from June 26, 2007; 10 percent disabling from October 1, 2007, to June 3, 2014; 20 percent disabling from June 3, 2014, to July 14, 2016; and 10 percent disabling from July 14, 2016, under 38 C.F.R. § 4.84a, Diagnostic Codes 6013-6066.  The hyphenated code is intended to show that the Veteran's left eye disability (open-angle glaucoma) was evaluated based on visual impairment (Diagnostic Code 6066).  Prior to the September 29, 2016 rating decision, the Veteran's bilateral eye glaucoma was evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6013-6080.  The Board notes that the Veteran was initially only awarded service connection for left eye glaucoma; however, in a July 2014 rating decision, the Appeals Management Center recharacterized the disability as "bilateral eye glaucoma" and rated the left and right eye together based on visual defects.   

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

During the pendency of the appeal, the schedule for rating disabilities of the eyes was revised and amended.  The revised rating criteria are only applicable to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  In this case, the Veteran filed his claim prior to that date, to be specific, in October 2004.  Despite the AOJ's propensity to use both the pre-amended and revised rating criteria, the Veteran's appeal will be considered under the prior rating criteria.  

Under the rating criteria in effect prior to December 10, 2008, open-angle glaucoma is to be rated based on impairment of visual acuity OR visual field loss.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008).  A minimum 10 percent evaluation was to be applied.

Severity of impaired central visual acuity is determined by comparing visual test results on the Snellen index with the criteria set forth in 38 C.F.R. § 4.84(a), Diagnostic Codes 6061 to 6079 (2008).  The rating will be based on the best distant vision obtainable after best correction by glasses.  38 C.F.R. § 4.75 (2008).  Under the pre-amended rating criteria, the percentage rating is found from 38 C.F.R. § 4.84a, Table V, by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  See 38 C.F.R. § 4.83a (2008).  

Diagnostic Code 6080 evaluates eye disabilities based upon impairment of visual fields.  See 38 C.F.R. § 4.84a (2008).  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45-degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine total degrees lost.  This amount is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).  

According to Table III, the normal visual field at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.

In relevant part, under the pre-amended version of Diagnostic Code 6080, concentric contraction of visual fields to 60 degrees, but not to 45 degrees, is rated as 20 percent disabling for bilateral, 10 percent disabling for unilateral, or as equivalent to visual acuity of 20/50.  Concentric contraction of visual fields to 45 degrees, but not to 30 degrees, is rated as 30 percent disabling for bilateral, 10 percent disabling for unilateral, or as equivalent to visual acuity of 20/70.  Concentric contraction of visual fields to 30 degrees, but not to 15 degrees, is rated as 50 percent disabling for bilateral, 20 percent disabling for unilateral, or as equivalent to visual acuity of 20/100.  Concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, is rated as 70 percent disabling for bilateral, 20 percent disabling for unilateral, or as equivalent to visual acuity of 20/200.  Concentric contraction of the visual fields to 5 degrees is rated as 100 percent disabling for bilateral, 30 percent disabling for unilateral, or as equivalent to visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note 2.  

Under Diagnostic Code 6080, a 10 percent rating is also assigned for unilateral loss of the nasal or temporal halves of the visual field.  A 20 percent rating is assigned for bilateral loss of the nasal half of the visual field.  A 30 percent rating is assigned for bilateral loss of the temporal half of the visual field or for homonymous hemianopsia.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

Here, the Veteran was provided with a VA eye examination in December 2004, at which time he was diagnosed as having open angle glaucoma in the left eye, possibly secondary to old trauma and angle recession.  The examiner noted that there was advanced glaucomatous damage in the left eye, and that chronic redness and aching pain in the left eye was probably secondary to use of antiglaucoma medications.  The examiner also noted a large cup in the right eye.  Examination revealed vision at a distance without any correction to be 20/25 in the right eye, 20/60 -1 in the left eye, and 20/20 with both eyes.  With present correction for distance, the Veteran could read 20/20 with the right eye, 20/20 with the left eye, and 20/15 with both eyes.  With the near chart with present correction the Veteran could read #1 letters with the right eye, #1 letters with the left eye, and #1 letters with both eyes.  The eyes were refracted.  The right eye accepted -1.00 sphere with +0.75 cylinder at axis 175 degrees.  The left eye accepted -2.00 sphere with +1.00 cylinder at axis 25 degrees.  With this correction for distance, the Veteran could read 20/20 with the right eye, 20/20 with the left eye, and 20/15 with both eyes.  Color vision testing showed absence of any major color vision deficiency in either eye.  Amsler's grid testing showed absence of any scotoma or distortion in either eye.  

Visual field testing revealed contraction of the left visual field to 20 degrees down (65 normal, for a loss of 45), 16 degrees down nasally (50 normal, for a loss of 34), 20 degrees nasally (60 normal, for a loss of 40), 20 degrees up nasally (55 normal, for a loss of 35), 30 degrees up (45 normal, for a loss of 15), 32 degrees up temporally (55 normal, for a loss of 23), 2 degrees temporally (85 normal, for a loss of 83), and 5 degrees down temporally (85 normal, for a loss of 80).  The total loss of degrees of visual fields of the left eye was 355 degrees. 500 minus 355 total degrees lost equals 145 total remaining degrees of visual field divided by 8 that resulted in an average concentric contraction of 18 degrees of visual field preserved in the left eye.  Goldmann visual field testing results were not available for the right eye.  

Private treatment records dated in May 2005 diagnosed the Veteran as having primary open angle glaucoma in the left eye, suspicious diplopia, and fourth nerve palsy.  Distant visual acuity at that time was recorded as 20/20 in the right eye, and 20/25 in the left eye.  

At this juncture, the Veteran's worst corrected visual acuity was 20/25 in the left eye and 20/20 in the right eye.  Thus, a compensable rating based on impairment of visual acuity under the former regulations is not warranted.  See 38 C.F.R. § 4.84a (2008).  His worst average concentric contraction was 18 degrees of visual field preserved in the left eye, while concentric contraction was not available for the right eye.  A 10 percent evaluation is assigned when there is unilateral concentric contraction of the visual field to 30 degrees but not to 15 degrees.  A higher evaluation of 20 percent cannot be assigned unless there is unilateral contraction of the visual field to 15 degrees but not to 5 degrees, or if visual acuity is reduced to at least 20/50 in both eyes.  As such, these test results did not warrant an evaluation in excess of 10 percent prior to May 22, 2008 (other than the period from June 26, 2007, to October 1, 2007, when the Veteran's bilateral eye glaucoma was rated as 100 percent disabling under the provisions of 38 C.F.R. 4.30).

The Veteran was provided with another VA eye examination in May 2008, at which time he was diagnosed as having primary open angle glaucoma in both eyes that was consistent with juvenile open angle glaucoma.  In the left eye, there was evidence of
annular recession, which indicated a secondary open angle component to the left eye.  The Veteran exhibited a very advanced degree of optic nerve damage in the left eye, while the condition of the right eye appeared to be stable and well-controlled.  The Veteran was also diagnosed as having cataracts in both eyes, with the cataract of the left eye being greater in degree.  Goldmann visual field testing revealed a normal physiologic blind spot in the right eye with superior up to 40 degrees, nasal field to 40 degrees, inferior field to 60 degrees, and temporal field to 75 degrees.  The left eye showed a normal physiologic blind spot with superior field to 30 degrees, nasal field to approximately 30 degrees, inferior field to approximately 45 degrees, and the temporal field to approximately 65 degrees.  Both of these tests appeared reliable and used a III/4e isopter.  

Visual field testing revealed contraction of the left visual field to 50 degrees down (65 normal, for a loss of 15), 35 degrees down nasally (50 normal, for a loss of 15), 35 degrees nasally (60 normal, for a loss of 25), 25 degrees up nasally (55 normal, for a loss of 30), 30 degrees up (45 normal, for a loss of 15), 45 degrees up temporally (55 normal, for a loss of 10), 65 degrees temporally (85 normal, for a loss of 20), and 65 degrees down temporally (85 normal, for a loss of 20).  The total loss of degrees of visual fields of the left eye was 150 degrees. 500 minus 150 total degrees lost equals 350 total remaining degrees of visual field divided by 8 that resulted in an average concentric contraction of 43.75 rounded up to 44 degrees of visual field preserved in the left eye.  

Visual field testing revealed contraction of the right visual field to 60 degrees down (65 normal, for a loss of 5), 50 degrees down nasally (50 normal, for a loss of 0), 34 degrees nasally (60 normal, for a loss of 26), 43 degrees up nasally (55 normal, for a loss of 12), 40 degrees up (45 normal, for a loss of 5), 54 degrees up temporally (55 normal, for a loss of 1), 75 degrees temporally (85 normal, for a loss of 10), and 65 degrees down temporally (85 normal, for a loss of 20).  The total loss of degrees of visual fields of the right eye was 79 degrees. 500 minus 79 total degrees lost equals 421 total remaining degrees of visual field divided by 8 that resulted in an average concentric contraction of 52.62 rounded up to 53 degrees of visual field preserved in the right eye.  

Visual acuity without correction was 20/25 in the right eye that pinholed to 20/20 and remained 20/20 with present wear and manifest refraction of -1.00 + 0.25 at axis 160 degrees in the right eye.  The left eye visual acuity was 20/50 and pinholed to 20/40 and remained 20/40 with manifest refraction of -150 sphere.  The near vision corrected to 20/20 in both eyes with a 1.75 add used for both eyes.

At this juncture, the Veteran's worst corrected visual acuity was 20/40 or better, bilaterally.  Thus, a compensable rating based on impairment of visual acuity under the former regulations is not warranted.  See 38 C.F.R. § 4.84a (2008).  His worst average concentric contraction was 44 degrees of visual field preserved in the left eye, and 53 degrees of visual field preserved in the right eye.  Unilateral concentric contraction of the left eye visual field with remaining field of 31 to 45 degrees warrants a 10 percent evaluation, while unilateral concentric contraction of the right eye visual field with remaining field of 46 to 60 degrees also warrants a 10 percent evaluation.  Combining unilateral ratings of 10 percent for the left and right eyes produces a combined rating of 20 percent under 38 C.F.R. § 4.25 (2008).  As the Veteran's visual acuity warranted a noncompensable evaluation but his visual field defect warranted a 20 percent evaluation based on the results of the May 22, 2008, VA eye examination, a 20 percent evaluation is warranted for assignment, effective May 22, 2008. 

The Veteran was provided with a VA eye examination in June 2013, at which time he was diagnosed as having open angle glaucoma of the bilateral eyes, preoperative cataract of the right eye, and postoperative cataract of the left eye.  Uncorrected distant visual acuity was 20/50, bilaterally, while uncorrected near visual acuity was 20/40 or better in the right eye and 20/100 in the left eye.  Corrected distant visual acuity was 20/40 or better, bilaterally, as was corrected near visual acuity, bilaterally.  Pupil diameter was 3 millimeters, bilaterally, and pupils were round and reactive to light, with an afferent pupillary defect present in the left eye.  He was prescribed Timolol and Xalatan to treat his glaucoma.  The examiner opined that the Veteran's eye conditions impacted his ability to work in that they caused poor vision bilaterally, which resulted in decreased depth perception and eye strain.  The examiner specified that the Veteran should not work with hazardous materials or equipment, nor should he work for prolonged periods of computer/detail work without rest.  

Visual field testing revealed contraction of the left visual field to 57 degrees down (65 normal, for a loss of 8), 42 degrees down nasally (50 normal, for a loss of 8), 41 degrees nasally (60 normal, for a loss of 19), 33 degrees up nasally (55 normal, for a loss of 22), 31 degrees up (45 normal, for a loss of 14), 45 degrees up temporally (55 normal, for a loss of 10), 68 degrees temporally (85 normal, for a loss of 17), and 67 degrees down temporally (85 normal, for a loss of 18).  The total loss of degrees of visual fields of the left eye was 116 degrees. 500 minus 116 total degrees lost equals 384 total remaining degrees of visual field divided by 8 that resulted in an average concentric contraction of 48 degrees of visual field preserved in the left eye.  

Visual field testing revealed contraction of the right visual field to 59 degrees down (65 normal, for a loss of 6), 53 degrees down nasally (50 normal, for a loss of 0), 51 degrees nasally (60 normal, for a loss of 9), 50 degrees up nasally (55 normal, for a loss of 5), 36 degrees up (45 normal, for a loss of 9), 49 degrees up temporally (55 normal, for a loss of 6), 75 degrees temporally (85 normal, for a loss of 10), and 68 degrees down temporally (85 normal, for a loss of 17).  The total loss of degrees of visual fields of the right eye was 62 degrees. 500 minus 79 total degrees lost equals 438 total remaining degrees of visual field divided by 8 that resulted in an average concentric contraction of 54.75 rounded up to 55 degrees of visual field preserved in the right eye.  

At this juncture, the Veteran's worst corrected visual acuity was 20/40 or better, bilaterally.  Thus, a compensable rating based on impairment of visual acuity under the former regulations is not warranted.  38 C.F.R. § 4.84a (2008).  His worst average concentric contraction was 48 degrees of visual field preserved in the left eye, and 55 degrees of visual field preserved in the right eye.  Bilateral concentric contraction with remaining field of 46 to 60 degrees warrants a 20 percent evaluation.  As the Veteran's visual acuity warranted a noncompensable evaluation, but his visual field defect warranted a 20 percent evaluation based on the results of the June 1, 2013, VA eye examination, a 20 percent evaluation continues to be warranted during this time period. 

The Veteran was provided with a VA eye examination in June 2014, at which time he was diagnosed as having open angle glaucoma of the bilateral eyes.  Uncorrected distant visual acuity was 20/70, bilaterally, while uncorrected near visual acuity was 20/40 or better in the right eye and 20/70 in the left eye.  Corrected distant visual acuity was 20/40 or better, bilaterally, as was corrected near visual acuity, bilaterally.  Pupil diameter was 5 millimeters, bilaterally, and pupils were round and reactive to light, with no afferent pupillary defect noted.  The Veteran was prescribed Xalatan to treat his glaucoma.  

Visual field testing revealed contraction of the left visual field to 44 degrees down (65 normal, for a loss of 21), 25 degrees down nasally (50 normal, for a loss of 25), 23 degrees nasally (60 normal, for a loss of 37), 26 degrees up nasally (55 normal, for a loss of 29), 20 degrees up (45 normal, for a loss of 25), 16 degrees up temporally (55 normal, for a loss of 39), 60 degrees temporally (85 normal, for a loss of 25), and 47 degrees down temporally (85 normal, for a loss of 38).  The total loss of degrees of visual fields of the left eye was 239 degrees. 500 minus 239 total degrees lost equals 261 total remaining degrees of visual field divided by 8 that resulted in an average concentric contraction of 32.62 rounded up to 33 degrees of visual field preserved in the left eye.  

Visual field testing revealed contraction of the right visual field to 52 degrees down (65 normal, for a loss of 13), 50 degrees down nasally (50 normal, for a loss of 0), 50 degrees nasally (60 normal, for a loss of 10), 48 degrees up nasally (55 normal, for a loss of 7), 45 degrees up (45 normal, for a loss of 0), 52 degrees up temporally (55 normal, for a loss of 3), 68 degrees temporally (85 normal, for a loss of 17), and 70 degrees down temporally (85 normal, for a loss of 15).  The total loss of degrees of visual fields of the right eye was 65 degrees. 500 minus 65 total degrees lost equals 435 total remaining degrees of visual field divided by 8 that resulted in an average concentric contraction of 54.37 rounded down to 54 degrees of visual field preserved in the right eye.  

At this juncture, the Veteran's worst corrected visual acuity was 20/40 or better, bilaterally.  Thus, a compensable rating based on impairment of visual acuity under the former regulations is not warranted.  See 38 C.F.R. § 4.84a (2008).  His worst average concentric contraction was 33 degrees of visual field preserved in the left eye, and 56 degrees of visual field preserved in the right eye.  Unilateral concentric contraction of the left eye visual field with remaining field of 31 to 45 degrees warrants a 10 percent evaluation, while unilateral concentric contraction of the right eye visual field with remaining field of 46 to 60 degrees also warrants a 10 percent evaluation.  Combining unilateral ratings of 10 percent for the left and right eyes produces a combined rating of 20 percent under 38 C.F.R. § 4.25 (2008).  As the Veteran's visual acuity warranted a noncompensable evaluation but his visual field defect warranted a 20 percent evaluation based on the results of the June 3, 2014, VA eye examination, a 20 percent evaluation continues to be warranted during this time period. 

The Veteran was provided with his most recent VA eye examination in July 2016, at which time he was diagnosed as having mixed mechanism glaucoma, bilaterally; cataract of the right eye; dry eye syndrome; pseudophakia of the left eye; and operculated macular holes, bilaterally.  Uncorrected distant visual acuity was 20/70, in the right eye and 20/100 in the left eye, while uncorrected near visual acuity was 20/40, bilaterally.  Corrected distant visual acuity was 20/40 or better, bilaterally, as was corrected near visual acuity, bilaterally.  Pupil diameter was 3 millimeters, bilaterally, and pupils were round and reactive to light, with no afferent pupillary defect noted.  The Veteran was prescribed Latanoprost and Cosopt to treat his glaucoma.  

Visual field testing revealed contraction of the left visual field to 61 degrees down (65 normal, for a loss of 4), 50 degrees down nasally (50 normal, for a loss of 0), 44 degrees nasally (60 normal, for a loss of 16), 50 degrees up nasally (55 normal, for a loss of 5), 42 degrees up (45 normal, for a loss of 3), 55 degrees up temporally (55 normal, for a loss of 0), 80 degrees temporally (85 normal, for a loss of 5), and 65 degrees down temporally (85 normal, for a loss of 20).  The total loss of degrees of visual fields of the left eye was 53 degrees. 500 minus 53 total degrees lost equals 447 total remaining degrees of visual field divided by 8 that resulted in an average concentric contraction of 55.87 rounded up to 56 degrees of visual field preserved in the left eye.  

Visual field testing revealed contraction of the right visual field to 60 degrees down (65 normal, for a loss of 5), 50 degrees down nasally (50 normal, for a loss of 0), 80 degrees nasally (60 normal, for a loss of 20), 55 degrees up nasally (55 normal, for a loss of 0), 44 degrees up (45 normal, for a loss of 1), 55 degrees up temporally (55 normal, for a loss of 0), 85 degrees temporally (85 normal, for a loss of 0), and 65 degrees down temporally (85 normal, for a loss of 20).  The total loss of degrees of visual fields of the right eye was 46 degrees. 500 minus 46 total degrees lost equals 454 total remaining degrees of visual field divided by 8 that resulted in an average concentric contraction of 56.75 rounded up to 57 degrees of visual field preserved in the right eye.  The examiner opined that the Veteran's eye conditions impacted his ability to work in that he had decreased vision due to glaucoma and cataract.

At this juncture, the Veteran's worst corrected visual acuity was 20/40 or better, bilaterally.  Thus, a compensable rating based on impairment of visual acuity under the pre-amended regulations is not warranted.  See 38 C.F.R. § 4.84a (2008).  His worst average concentric contraction was 56 degrees of visual field preserved in the left eye, and 57 degrees of visual field preserved in the right eye.  Bilateral concentric contraction with remaining field of 46 to 60 degrees warrants a 20 percent evaluation.  As the Veteran's visual acuity warranted a noncompensable evaluation but his visual field defect warranted a 20 percent evaluation based on the results of the July 14, 2016, VA eye examination, a 20 percent evaluation continues to be warranted during this time period.  

In sum, based on the results of the Veteran's VA eye examinations and their corresponding Goldmann charts, the Board finds that the symptomatology associated with the Veteran's service-connected bilateral eye glaucoma warrants a 10 percent rating prior to May 22, 2008 (other than the period from June 26, 2007, to October 1, 2007, when his bilateral eye glaucoma was rated as 100 percent disabling under the provisions of 38 C.F.R. 4.30) and a 20 percent rating from May 22, 2008.  

The Board is cognizant that the Veteran is competent to attest to things he experiences through his senses, such as decreased visual acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are competent evidence to report his increased eye symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994).  He is also credible in his belief that he is entitled to increased evaluations.  However, the more probative evidence of record does not indicate that the assignment of any additional initial evaluations is warranted.  In so finding, the Board notes that it weighed the lay and medical evidence and finds more probative opinions rendered by medical professionals given their expertise in evaluating eye disorders.

The Veteran's field of vision impairment is not of sufficient severity to warrant a rating any higher than those described above, and no higher rating can be assigned based on impairment of visual acuity, under either the former regulations.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the benefit of the doubt doctrine, but the preponderance of the evidence is against finding for any rating higher than those outlined above.  38 U.S.C.A. § 5107(b).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board will not address whether referral for an extraschedular rating is warranted, as neither the Veteran nor his representative has raised that matter and it has also not been reasonably raised by the evidence of record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not contended, and the evidence does not reflect, that he is unemployable as a result of his glaucoma.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.


ORDER

Entitlement to an increased initial evaluation in excess of 10 percent for bilateral eye glaucoma is denied for the period prior to May 22, 2008.

Entitlement to an increased initial evaluation of 20 percent, but no greater, for bilateral eye glaucoma is granted for the period from May 22, 2008, to the present.



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


